Allow me to begin by congratulating His Excellency Mr. Tijjani Muhammad-Bande on becoming President of the General Assembly at its seventy-fourth session. I applaud his emphasis on the implementation of the 2030 Agenda for Sustainable Development. Palau looks forward to working further with him on that important priority.
Let me also express my thanks to his predecessor, Ms. Maria Fernanda Espinosa Garces, for her leadership over the past year.
I also want to express my deep condolences to the people of the Bahamas and all the victims of Hurricane Dorian. They must know that, as fellow islanders, the people of Palau stand in solidarity with them.
I would like to recall the words of my predecessor in his first address to the General Assembly 25 years ago, after Palau was formally admitted as the 185th member of the United Nations. He said, “My country, with approximately 20,000 citizens, will be one of the smallest Members of this Organization, but we are large in the things that count: a strong cultural heritage; a commitment to human rights and a democratic Government; resources — both human and marine — which we are particularly proud of; and, most of all, the support and friendship of our brothers and sisters in the international family of nations.” (A/49/PV.89, p.5)
On the eve of our twenty-fifth anniversary of independence, those words still ring true. To my predecessor’s list, I would add only that Palau is also large in its sense of responsibility for protecting the marine environment and the climate system. As a large ocean State, we strongly believe that our small island nation has much to contribute to those global efforts, and that important work must begin at home. In that regard, my Government had the pleasure to present its first voluntary national review to the High-level Political Forum of the Economic and Social Council.
The voluntary national review recognized our important achievements, such as universal education, ending hunger and establishing our protected area network. Palau has proclaimed 2019 as the Year of Innovative Learning and Excellence, in recognition of the fact that our people are our greatest resource. Improving education and developing our human capital is necessary to thrive in a globalized world.
Palau has made recent progress in achieving near- universal health coverage, but challenges remain in the area of improving the quality of health care and the durability of health-care systems in the face of the climate crisis. However, our voluntary national review also identified areas requiring greater attention, including improving nutrition, transitioning to a low- carbon energy system and building the resilience of our public infrastructure and essential public services.
In my address last year (see A/73/PV.9), I highlighted the prevalence of non-communicable diseases in Palau, which has one of the highest rates of obesity in the world. One step since then has been a directive that I signed for all Government food service systems to serve pelagic fish as a way of encouraging traditional, healthier diets. However, that issue deserves much greater attention at the United Nations.
Sustainable marine protection has been a tradition in Palau that extends back thousands of years. For most of our history, the greatest threat has come from overfishing. When fisheries started to decline, the elders would declare a bul, or prohibition, and all fishing in that area would cease. Knowing when to exercise restraint has been key to the sustainable management of our marine environment.
Palau has some of the most well-preserved coral reef ecosystems in the world. However, we face many challenges brought on by a globalized world. Local fisherman are not the only ones trawling our waters today, and the climate crisis threatens to render island lives and livelihoods untenable. Therefore, like our ancestors, Palau has once again declared a bul against fishing — but this time on a scale the world has rarely seen.
In just a few months from now, on 1 January 2020, the Palau National Marine Sanctuary will enter its implementation phase. Eighty per cent of our exclusive economic zone (EEZ), approximately 500,000 square kilometres of ocean, will be protected as a no-take area. The remaining 25 per cent will be open to artisanal fishing, where we also intend to develop our domestic fishing industry. Our ocean is a precious resource. We need to safeguard its health so that future generations can continue to benefit from its abundance.
We also look forward to hosting the seventh Our Ocean Conference in August 2020. We aim to galvanize further momentum on ocean action, as well as to take stock of what we have achieved so far and what remains to be done for the protection of our oceans.
As co-Chair of the High-level Panel for a Sustainable Ocean Economy, I am working with 13 other serving Heads of State to rebalance humankind’s contract with the ocean. As the Panel continues to develop its recommendations for achieving a sustainable ocean economy ahead of the 2020 United Nations Conference to Support the Implementation of Sustainable Development Goal 14 — conserve and sustainably use the oceans, seas and marine resources for sustainable development — to be held in Lisbon, we reiterate our invitation to industry and the private sector to join us in that effort.
We also look forward to the successful conclusion of negotiations and the adoption of a new treaty on high seas biodiversity that will set the multilateral framework for us to effectively protect the high seas and complement our national efforts.
The Intergovernmental Panel on Climate Change (IPCC) today presented its Special Report on the Ocean and Cryosphere in a Changing Climate. Its warnings about the impacts of the climate crisis on the ocean paint a picture of ocean neglect and of warming and acidifying seas that threaten fish life cycles and coral reefs. For a country like Palau, whose economy, culture and way of life are dependent on the ocean, that is of existential concern, but the IPCC’s report also tells us that the health of the ocean should concern all countries.
If we are going to slow and stop the worst effects of the climate crisis, we cannot do so without turning to the ocean. The High-level Panel for a Sustainable Ocean Economy also issued a call this week for ocean- based climate action to support the implementation of the Paris Agreement on Climate Change and of the Sustainable Development Goals (SDGs). Investing in nature-based solutions, decarbonizing ocean industries and securing sustainable food are solutions that we can all take collectively.
I would like to thank the Secretary-General for his leadership in convening this week’s Climate Action Summit. Palau is honoured to have been a member of the energy transition track for the Summit and to have presented and developed the small island developing States (SIDS) sustainable energy package, which is part of the commitment by SIDS to systematically and ambitiously transition to low-carbon economies. The package seeks to build the partnerships that generate action on the ground by scaling up the SIDS Lighthouses Initiative; SIDS will be empowered to develop ambitious and achievable plans for renewable energy and to attract new investment.
In Palau we are about to begin the task of installing the world’s largest microgrid, which will enable us to meet our nationally determined contribution under the Paris Agreement well ahead of 2025. The formation of a public-private partnership has been critical to that endeavour. It is also vital that we see an ambitious response by our developed country brothers and sisters to replenish the United Nations Green Climate Fund. We thank those that have recently announced new commitments this week, including Denmark, Sweden, Monaco and South Korea, and we look forward to others coming forward to also increase their pledges of support.
The seventy-fifth anniversary of the United Nations next year has been identified as an important opportunity to reduce the trust deficit among nations. As part of the work to revitalize multilateralism, our United Nations institutions must be fit for purpose. The reform of the Security Council remains an urgent task in that regard. We urge the President of the General Assembly, together with the Secretary-General, to undertake consultations to advance the reform process and ensure that the Security Council better reflects the geopolitical realities of the world today.
The Security Council must also be prepared to take on the most pressing security challenges of our generation. We therefore reiterate the call of Pacific islands for the Secretary-General to appoint a special representative on climate and security.
Our pathway to realizing the 2030 Agenda for Sustainable Development is enabled by a strong multilateral system. The political declaration adopted by the High-level Political Forum on sustainable
development reminds us that accelerated action depends on accessible means of implementation. While Palau has made considerable gains in some key areas, progress can be greatly accelerated by durable partnerships and greater multilateral cooperation that take into consideration the needs of SIDS.
The mid-term review of the SIDS Accelerated Modalities of Action (SAMOA) Pathway also reiterates the special needs and circumstances of SIDS and emphasizes the importance of scaling up financing modalities. In particular, we welcome its recognition of the limitations of an income-only measure of development and its call to deepen and enhance partnership with SIDS. As was made tragically clear in the Bahamas, our vulnerabilities as SIDS to disasters and climate impacts are unique and threaten to undermine all our sustainable development efforts.
Implementing the	Secretary-General’s recommendations for reform of the United Nations development system also remains an essential objective to ensure that no country is left behind. I therefore look forward to the establishment of a United Nations multi-country office in the North Pacific. As affirmed at the Micronesian Presidents Summit earlier this year, basing a multi-country office in one of the North Pacific countries will bring greater coherence to development support in the region and enhance the efforts of Micronesian SIDS to achieve the SDGs.
Our collective commitment to leave no country behind also demands that we end our exclusion of Taiwan and its 23 million people, not only here in the General Assembly but also in the range of international bodies that are essential to establishing effective multilateralism, such as the World Health Organization, the International Civil Aviation Organization and the United Nations Framework Convention on Climate Change. We know from our partnership with Taiwan about the strength of its commitment to the SDGs; its equal and dignified participation in 2030 Agenda processes will only strengthen our global effort to realize the Agenda.
The United States has been our friend for the longest time — our histories are deeply intertwined. We share its commitment to a free and open Indo-Pacific. We are proud of our close relationship through our Compact of Free Association and look forward to beginning discussions on its renewal.
One early step in our national journey was the development of our maritime capabilities to secure our large EEZ. Australia stepped forward to support that step by donating a patrol boat in 1996. We are delighted that Australia has extended its commitment to the Pacific patrol boat programme and will be replacing the PSS Remeliik with a new patrol boat in 2020. Australia’s long record of support for capacity-building of marine law enforcement has been especially important in preparation for the implementation of the Palau National Marine Sanctuary.
The Government of India has been a growing partner in health and other fields by supporting our health-care system and diffusing small-scale solar technology through Palauans who have now been trained under the Solar Mamas project.
We view with concern North Korea’s recent ballistic missile launches that violate Security Council resolutions. They threaten peace and stability in our region and around the world. Weapons of mass destruction and ballistic missiles of all ranges must be dismantled and the cooperation of all States is essential to fully implement relevant Security Council resolutions.
It seems like the last 25 years have passed in the blink of an eye. The first generation of Palauans born to an independent republic are already coming of age. Now our second generation of independent Palauans are just starting school. I am very confident that they can look forward to another 25 years in a country that is large in the things that count — large in its commitment to friendship and solidarity with this great family of nations.
I am hopeful that they will live in a world that has seized this critical moment in history to avert the worst effects of the climate crisis; a world that has rebalanced its relationship with the land, the atmosphere and the oceans; a world that works with nature and not against her. This family is what gives me hope. It is what gives the people of Palau hope.
